DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on December 08, 2021 and is acknowledged. The objection and 35 U.S.C. 112 rejections are withdrawn. The amended drawing is entered.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
Allowable Subject Matter
Claims 1, 3-5 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It is in the opinion of the examiner that the art of record does neither anticipates nor renders obvious the limitations:
The closest prior arts are Ellermeijer US. Publication (20160193609) in view of Kim KR. (20140112978 A) and Williams US. Patent (6,685,118) which disclose a milling system and method, however the prior arts do not disclose, 
Claim 1, 

Claim 4,
wherein the at least one pair of grinding rolls comprises a first pair of grinding rolls, and the motor comprises a first motor configured to rotate at least one grinding roll of the first pair of rolls; wherein the apparatus includes: a first roll motor power sensor configured to sense a level of power drawn by the first motor to rotate at least one of the grinding rolls of the first pair of grinding rolls; a second said pair of grinding rolls; a second said roll position actuator of the actuator assembly configured to act on the second pair of grinding rolls; a second motor configured to rotate at least one grinding roll of the second pair of rolls; a second roll motor power sensor configured to sense a level of power drawn by the second motor to rotate at least one of the grinding rolls of the second pair of grinding rolls; and wherein the processor is configured to: compare the characteristic size of the particles sensed by the particle size detector to the target particle size range; if the characteristic size of the particles is larger than the target particle size range, then determine a power draw of each of the first and second motors; if the first motor has a lower power draw of the first and second motors, then operate 
Claim 8, 
wherein the data stored on the memory device of the control assembly includes data relating to a maximum roll gap limit of the roll gap and a maximum wear threshold of wear on at least one grinding roll of the pair of grinding rolls; wherein the at least one sensor of the sensor assembly additionally comprises a roll wear sensor configured to sense a degree of wear on at least one of the grinding rolls of the pair of grinding rolls; wherein the processor is configured to: receive data from the particle size detector regarding the characteristic size of the particles currently sensed by the particle size detector; compare the characteristic size of the particles to the target particle size range; determine if the characteristic particle size is in the target particle size range, and if the characteristic particle size is larger than the desired particle size range, then determine if the maximum roll gap limit of a size of the roll gap has been reached; and if the maximum roll gap limit has been reached, then determine if at least one grinding roll of the pair of grinding rolls has reached the maximum wear threshold of the grinding rolls..
Claim 9,
wherein the data stored on the memory device of the control assembly includes data relating to a desired range of standard deviation threshold values; and wherein the processor is configured to: receive additional data from the particle size detector regarding the characteristic size of the particles over a time period; calculate a standard .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


December 20, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/JESSICA CAHILL/Primary Examiner, Art Unit 3753